DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 10/25/22.  Claims 1-13 and 15-22 are cancelled.  Claims 14 and 32 have been amended.  Claims 14 and 23-33 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/22 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 23-33 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 14 and 23-33 are directed to a method (i.e., a process).  Accordingly, claims 14 and 23-33 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 14 includes limitations that recite at least one abstract idea.  Specifically, independent claim 14 recites:
14. (Currently Amended) A computer-implemented method of generating a simulated prescription drug claim dataset on behalf of a prescription drug benefit plan sponsor based on a set of simulated prescription drug benefit claims simulated for the prescription drug benefit plan sponsor, the method comprising: 
initiating a first process, the first process including, 
receiving on a continuous real-time basis from a first database historical prescription drug benefit plan claims of real patients, each of the historical prescription drug benefit plan claims including a prescription drug identifier, an actual prescription drug amount dispensed, and an actual date of drug dispensation; 
storing the historical prescription drug benefit plan claims in a local database, the local database being different than the first database;
assembling on a continuous real-time basis the historical prescription drug benefit plan claims of real patients into a plurality of increasing segments associated with an increasing number of lives for a set of intervals of a time period, each of the increasing segments including a set of all representative historical drug benefit plan claims of real patients anticipated during the set of intervals of the time period for the segment;
obtaining prescription drug tier information for each historical prescription drug benefit plan claim of each segment of the increasing segments for the set of intervals of the time period, the prescription drug tier information for each historical prescription drug benefit plan claim identifying the historical prescription drug benefit plan claim as associated with a brand-name drug tier, a specialty drug tier, and/or a generic drug tier; 
determining tier ratios for the historical prescription drug benefit claims of each segment of the increasing segments for the set of intervals of the time period based on the SMRH:4841-7161-7753.1-2-Application Serial No. 14/545,857Docket No. 55VW-252808 prescription drug tier information for each historical prescription drug benefit plan claim of each segment of the increasing segments for the set of intervals of the time period, the tier ratios defining ratios of retail-dispensed drugs, ratios of mail-order-dispensed drugs, ratios of brand-name drugs, ratios of generic drugs, and ratios of specialty drugs; 
accessing a second database to identify most frequently dispensed drugs associated with each of the tiers, the second database being different than the first database and different than the local database;
assembling sets of most frequently dispensed drugs associated with each of the tiers for each segment of the increasing segments for the set of intervals of the time period; and
in a second process independent of and after initiating the first process, providing sponsor drug claim dataset support, the providing the sponsor drug claim dataset support including,
receiving a request for a simulated drug claim dataset from the prescription drug benefit plan sponsor, the request including input values identifying an input number of lives to be covered and an active time period; 
accessing the local database to access one or more particular segments of historical prescription drug benefit plan claims based on the input number of lives and the active time period, each historical prescription drug benefit plan claim of the one or more particular segments of historical prescription drug benefit plan claims including the prescription drug identifier, the actual prescription drug amount dispensed, and the actual date of drug dispensation; 
generating, using selection software code, a set of simulated drug benefit plan claims based on the tier ratios for each segment of the one or more particular segments  and based on the set of most frequently dispensed drugs associated with each of the tiers of each segment of the one or more particular segments, each of the simulated prescription drug benefit plan claims of the set of simulated drug benefit plan claims being associated with a simulated dispensation date within the active time period, the set of simulated drug benefit plan claims containing no patient information or other confidential information from the historical prescription drug benefit plan claims, the generating the set of simulated drug benefit plan claims occurring instantaneously after receiving the request, the set of simulated drug benefit plan claims including a simulated set of all drug claims anticipated during the active time period;
populating the simulated drug claim dataset with the set of simulated prescription drug benefit plan claims; and 
outputting the simulated drug claim dataset to the prescription drug benefit plan sponsor.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because receiving/assembling claims, obtaining drug tier information, determining tier ratios, identifying and assembling most frequently dispensed drugs, receiving a request, accessing claims, generating a set of simulated claims, populating the simulated dataset, and outputting the dataset amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 14, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting receiving data on a continuous real-time basis from a first database, storing data in a local database, assembling data on a continuous real-time basis, accessing a second database and a local database, and using software code, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the first database, local database, second database, and software code are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving data, processing data, storing data, assembling data, analyzing data, accessing data, generating data, selecting data, populating data, and outputting data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 23-33 are ultimately dependent from Claim(s) 14 and include all the limitations of Claim(s) 14. Therefore, claim(s) 23-33 recite the same abstract idea. Claim 23-33 describes further limitations regarding what determining the tier ratios is based on, the input number of lives, number of claims, the active time period, intervals, outputting the dataset instantaneously, that the particular segments are selected based on geography, and that claims are processed in compliance with HIPAA. These are all just further describing the abstract idea recited in claim 14, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 14 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to receiving/assembling data on a continuous real-time basis, storing claims in a local database, and accessing databases, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network and storing and retrieving information in memory.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 14 and 23-33 are ineligible under 35 USC §101.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 23-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitation of "each of the increasing segments including a set of all representative historical drug benefit plan claims of real patients anticipated during the set of intervals of the time period for the segment" and “the set of simulated drug benefit plan claims including a simulated set of all drug claims anticipated during the active time period” within claim 14 appears to constitute new matter. 
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.

 Response to Arguments
Applicant's arguments filed 10/25/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 10/25/22.
(1) Applicant argues that claim 14 recites eligible subject matter.
(A) As per the first argument, see 101 rejection above. The Examiner submits that the limitations of claim 14 constitute “a mental process” because receiving/assembling claims, obtaining drug tier information, determining tier ratios, identifying and assembling most frequently dispensed drugs, receiving a request, accessing claims, generating a set of simulated claims, populating the simulated dataset, and outputting the dataset amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  Please note that the claim does not recite the volume of claims or complexity of the analyses. As such, the argument that it is not practical for a human to perform the limitations is not persuasive. 
Applicant is reminded that limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

Regarding the argument that claims are generated instantaneously after receiving the request, the computer components (i.e., software, the first database, local database, and second database) are recited at a high level of generality and perform the basic functions of a computer (in this case, receiving data, processing data, storing data, assembling data, analyzing data, accessing data, generating data, selecting data, populating data, and outputting data) that would be needed to apply the abstract idea via computer. Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception, even though such operations could be performed faster than without a computer.
Regarding the additional limitations directed to receiving/assembling data on a continuous real-time basis, storing claims in a local database, and accessing databases, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network and storing and retrieving information in memory.  See MPEP 2106.05(d)(II).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686